Order entered October 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00970-CV

                          ADAM G. ARREDONDO, M.D., Appellant

                                                V.

                    TEXAS HEALTH VENTURE ENNIS, LLC, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-03652

                                            ORDER
         In a notice dated September 2, 2015, the Court informed Vielica Dobbins, Official Court

Reporter for the 134th Judicial District Court, that the reporter’s record was past due and directed

her to file the record within thirty days. As of today’s date, the reporter’s record has not been

filed.

         Accordingly, we ORDER Ms. Dobbins to file, by OCTOBER 30, 2015, the reporter’s

record, written verification that appellant has not requested preparation of the reporter’s record,

or written verification that appellant has not paid or made arrangements to pay the fee for

preparation of the reporter’s record. We caution appellant that if the Court receives written

verification of no request, the Court will order the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Dobbins and counsel for all parties.

                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE